Name: Council Directive 68/420/EEC of 20 December 1968 making a fourth amendment to the Council Directive on the approximation of the laws of the Member States concerning the preservatives authorized for use in foodstuffs intended for human consumption
 Type: Directive
 Subject Matter: nan
 Date Published: 1968-12-24

 Avis juridique important|31968L0420Council Directive 68/420/EEC of 20 December 1968 making a fourth amendment to the Council Directive on the approximation of the laws of the Member States concerning the preservatives authorized for use in foodstuffs intended for human consumption Official Journal L 309 , 24/12/1968 P. 0025 Finnish special edition: Chapter 13 Volume 1 P. 0108 Danish special edition: Series I Chapter 1968(II) P. 0587 Swedish special edition: Chapter 13 Volume 1 P. 0108 English special edition: Series I Chapter 1968(II) P. 0598 Greek special edition: Chapter 03 Volume 4 P. 0056 Spanish special edition: Chapter 13 Volume 1 P. 0152 Portuguese special edition Chapter 13 Volume 1 P. 0152 ++++ ( 1 ) OJ N 12 , 27 . 1 . 1964 , P . 161/64 . ( 2 ) OJ N 148 , 11 . 7 . 1967 , P . 1 . COUNCIL DIRECTIVE OF 20 DECEMBER 1968 MAKING A FOURTH AMENDMENT TO THE COUNCIL DIRECTIVE ON THE APPROXIMATION OF THE LAWS OF THE MEMBER STATES CONCERNING THE PRESERVATIVES AUTHORISED FOR USE IN FOODSTUFFS INTENDED FOR HUMAN CONSUMPTION ( 68/420/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR ARTICLE 100 THEREOF ; HAVING REGARD TO THE PROPOSAL FROM THE COMMISSION ; WHEREAS , PURSUANT TO ARTICLES 5 ( A ) AND 11 ( 2 ) OF THE COUNCIL DIRECTIVE OF 5 NOVEMBER 1963 ( 1 ) ON THE APPROXIMATION OF THE LAWS OF THE MEMBER STATES CONCERNING THE PRESERVATIVES AUTHORISED FOR USE IN FOODSTUFFS INTENDED FOR HUMAN CONSUMPTION , AS LAST AMENDED BY THE COUNCIL DIRECTIVE OF 27 JUNE 1967 ( 2 ) , MEMBER STATES MUST , NOT LATER THAN FOUR YEARS AFTER NOTIFICATION OF THAT DIRECTIVE , PROHIBIT THE USE OF CERTAIN PRESERVATIVES ; WHEREAS THIS PROHIBITION MUST TAKE EFFECT BEFORE THE END OF ONE FURTHER YEAR ; WHEREAS IT HAS NOT AS YET BEEN POSSIBLE TO TERMINATE SCIENTIFIC AND TECHNICAL RESEARCH ON THE ABOVEMENTIONED PRESERVATIVES AND AN ADDITIONAL PERIOD IS REQUIRED IN ORDER TO COMPLETE THIS RESEARCH ; WHEREAS IT IS THEREFORE NECESSARY TO AUTHORISE THE MEMBER STATES CONCERNED TO SUSPEND APPLICATION OF THE PROHIBITION ON THE USE OF THOSE PRESERVATIVES SO THAT , IN THE INTERIM , ALL THE INFORMATION NEEDED FOR THEIR ASSESSMENT MAY BE OBTAINED ; HAS ADOPTED THIS DIRECTIVE : ARTICLE 1 THE FOLLOWING SENTENCE SHALL BE ADDED TO ARTICLE 11 ( 2 ) OF THE COUNCIL DIRECTIVE OF 5 NOVEMBER 1963 : " HOWEVER , IN SUCH CASE , APPLICATION OF THE AMENDED LAWS MAY BE DEFERRED UNTIL 1 JANUARY 1972 . " ARTICLE 2 THIS DIRECTIVE IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 20 DECEMBER 1968 . FOR THE COUNCIL THE PRESIDENT V . LATTANZIO